Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 20, 2017

The Court of Appeals hereby passes the following order:

A17A1541. DONALD FUTCH v. THE STATE.

      Donald Futch filed this direct appeal from the trial court’s order revoking his
probation for violating special conditions of his probation. An application for
discretionary appeal, however, is required to appeal orders regarding probation
revocation. OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873, 873-874 (505
SE2d 228) (1998) (where the underlying subject matter is probation revocation, the
discretionary appeal procedure applies). Futch’s failure to comply with the
discretionary appeal procedure deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/20/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.